Case 8:18-cv-03052-CEH-SPF Document 96 Filed 08/31/20 Page 1 of 7 PageID 802



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


JOHN A. DIAZ,

       Plaintiff,
v.                                                          CASE No. 18-cv-03052-CEH-SPF

CHAPTERS HEALTH SYSTEM, INC.,

       Defendant.
                                             /

                                            ORDER

       On April 1, 2020, an Amended Order Granting Preliminary Approval of Settlement, and

Directing Notice to the Class was entered by the Court preliminarily approving the proposed

Settlement pursuant to the terms of the Parties’ Settlement Agreement and directing that notice be

given to the Settlement Class (Docs. 35, 44, 65).

       Pursuant to the notice requirements set forth in the Settlement Agreement and in the

Amended Preliminary Approval Order, the Settlement Class was notified of the terms of the

proposed Settlement, of the right of members of the Settlement Class to opt-out or object, and of

the right of members of the Settlement Class to be heard at a Final Approval Hearing to determine,

inter alia: (1) whether the terms and conditions of the Settlement Agreement are fair, reasonable

and adequate for the release of the claims contemplated by the Settlement Agreement and (2)

whether judgment should be entered dismissing this Action with prejudice.

       A Final Approval Hearing was held on August 6, 2020. Doc. 94. Prior to the Final

Approval Hearing, on July 14, 2020, Plaintiff John A. Diaz (“Class Representative”) filed his

Motion for Attorneys’ Fees, Costs, and Service Award (Doc. 77) and his Motion for Final

Approval of Class Action Settlement, Award of Attorneys’ Fees, Expenses, and Service Award
Case 8:18-cv-03052-CEH-SPF Document 96 Filed 08/31/20 Page 2 of 7 PageID 803




(Doc. 80). The Court entered an order permitting the Final Approval Hearing to be conducted by

telephone. Doc. 92. Counsel for the class and Chapters Health System, Inc. (“Chapters” or

“Defendant”) appeared by telephone and presented argument in support of approval of the

settlement. In addition, Mr. Diaz appeared in person.

       Having heard the presentation of Class Counsel and counsel for Chapters, having reviewed

all of the submissions presented with respect to the proposed Settlement, having considered the

Attorney’s Fees and Cost application made by Class Counsel and the application for an Incentive

Award to the Settlement Class Representative, and having reviewed the materials in support

thereof, for the reasons stated on the record during the August 6, 2020 hearing and for good cause

appearing,

       THE COURT FINDS AND ORDERS AS FOLLOWS:

       1.      The capitalized terms used in this Final Approval Order and Judgment shall have

the same meaning as defined in the Settlement Agreement except as may otherwise be ordered.

       2.      The Court has jurisdiction over the subject matter of this Action and over all claims

raised therein and all parties thereto, including the Settlement Class.

       3.      The Court hereby approves the Settlement, including the plans for implementation

and distribution of the settlement and injunctive relief, and finds that the Settlement is, in all

respects, fair, reasonable, and adequate to the Class Members, within the authority of the Parties

and the result of extensive arm’s-length negotiations. The Parties shall effectuate the Settlement

Agreement in accordance with its terms. The Settlement Agreement and every term and provision

thereof shall be deemed incorporated herein as if explicitly set forth and shall have the full force

of an Order of this Court.




                                                  2
Case 8:18-cv-03052-CEH-SPF Document 96 Filed 08/31/20 Page 3 of 7 PageID 804




       4.      There were no objections to the Settlement. One individual timely opted out of and

is not bound by the settlement—the identity of that individual is filed under seal.

       5.      The Settlement Class, which will be bound by this Final Approval Order and

Judgment, shall include all members of the Settlement Class who did not submit timely valid

requests to be excluded from the Settlement Class.

       6.      For purposes of the Settlement and this Final Approval Order and Judgment, the

Court hereby certifies the following Settlement Class:

         (i) All persons in the United States (ii) who, within the two (2) years prior to the
         filing of the Complaint, made a payment pursuant to a purchase made at a
         Defendant-owned establishment (iii) using a credit or debit card (iv) and were
         provided with a point of sale receipt (v) which displayed more than the last 5
         digits of the card number or the expiration date of the credit or debit card.

The Court has been informed that there were approximately 22,065 individuals identified as

belonging to the Settlement Class.

       7.      The Court previously found that the plan for Notice, set forth in the Settlement

Agreement and effectuated pursuant to the Amended Preliminary Approval Order, was the best

notice practicable under the circumstances in that Class Members were provided with notice by

direct mail. The notice contained sufficient notice to the Settlement Class of the pendency of the

Action, terms of the Settlement Agreement, and details regarding the Final Approval Hearing. It

also satisfied the requirements of the Federal Rules of Civil Procedure, the United States

Constitution, and other applicable law. The Court now finds that execution and dissemination of

the Notice was performed in accordance with the Court’s Order and reached the maximum number

of Class Members practicable under the circumstances.

       8.      The Settlement Agreement is, in all respects, fundamentally fair, reasonable, and

adequate, in the best interests of the Settlement Class, and is therefore approved. In support of this

finding, the Court notes that there were no objections to the Settlement.




                                                  3
Case 8:18-cv-03052-CEH-SPF Document 96 Filed 08/31/20 Page 4 of 7 PageID 805




       9.      For settlement purposes and conditioned upon the entry of the Final Order and Final

Judgment and upon occurrence of the effective date, the Court finds that the Class meets all the

applicable requirements of Federal Rule of Civil Procedure [“Rule”] 23(a) and (b)(3). Specifically,

the Court finds as follows:

               a.      Numerosity: The Class, which is ascertainable,1 consists of thousands of

members located throughout the United States and satisfies the numerosity requirement of Rule

23(a)(1). Joinder of all Class Members would certainly be impracticable.

               b.      Commonality: There are multiple questions of law and fact common to the

Class with regard to the alleged activities of Defendant. These issues surpass the hurdle of Rule

23(a)(2).

               c.      Typicality: The claims of the Class Representative are typical of the claims

of the Class members he seeks to represent for purposes of Settlement under Rule 23(a)(3).

               d.      Adequacy: The Court recognizes the contribution and experience of class

counsel, Scott D. Owens, P.A. and The Consumer Rights Law Group, PLLC. The Court also finds

that the Plaintiff, John A. Diaz, has no interests antagonistic to the Class and has represented his

fellow Class Members adequately. Plaintiff and his counsel have also prosecuted this matter

vigorously on behalf of the Class Members. Accordingly, the Court finds that the requirement of

adequate representation has been met under Rule 23(a)(4).




1
 And in any event, while class action case law continues to develop with respect to ascertainability
and administrative feasibility and how those issues factor into certification on contested motions,
any potential “concern that ‘the method of determining whether someone is in the class . . . be
administratively feasible,’ is not implicated by this case, because the settlement agreement
removes the need for a trial.” In re: Comcast Corp. Set-Top Cable Television Box Antitrust Litig.,
656 F. App’x 8, 8–9 (3d Cir. 2016) (citing Sullivan v. DB Invs., Inc., 667 F.3d 273, 335 (3d Cir.
2011) (Scirica, J. concurring)).



                                                 4
Case 8:18-cv-03052-CEH-SPF Document 96 Filed 08/31/20 Page 5 of 7 PageID 806




               e.      Predominance of Common Issues: The questions of law and fact common

to the Class members predominate over any questions affecting any individual Class Member.

               f.      Superiority: The class action mechanism provides a superior vehicle for

adjudication of many claims, as in this matter, where the claims of the individual Class Members

are small and the interest in pursuing one’s own case is minimal.

       10.     In making these findings with respect to certifying the Class, the Court has

exercised its broad discretion.

       11.     All persons who have not made their objections to the Settlement in the manner

provided in the Settlement Agreement are deemed to have waived any objections by appeal,

collateral attack, or otherwise.

       12.     As set forth in the Settlement Agreement, each Class Member will receive his or

her reward via electronic deposit or check within 45 days after the Effective Date. Upon the

Effective Date, members of the Settlement Class who did not validly and timely opt-out shall, by

operation of this Final Approval Order and Judgment, have fully, finally and forever released,

relinquished and discharged Chapters from the Released Claims as set forth in Paragraph II.Q of

the Settlement Agreement.

       13.     All members of the Settlement Class who did not validly and timely opt-out are

hereby permanently barred and enjoined from filing, commencing, prosecuting, maintaining,

intervening in, participating in, conducting or continuing, either directly or in any other capacity,

any action or proceeding in any court, agency, arbitration, tribunal or jurisdiction, asserting any

claims released pursuant to the Settlement Agreement, or seeking an award of fees and costs of

any kind or nature whatsoever and pursuant to any authority or theory whatsoever, relating to or




                                                 5
Case 8:18-cv-03052-CEH-SPF Document 96 Filed 08/31/20 Page 6 of 7 PageID 807




arising from the Action and/or as a result of or in addition to those provided by the Settlement

Agreement.

        14.     The Final Approval Order and Judgment, the Settlement Agreement, the Settlement

which it reflects and all acts, statements, documents or proceedings relating to the Settlement are

not, and shall not be construed as, or used as an admission by or against Chapters of any fault,

wrongdoing, or liability on the part of Chapters.

        15.     The Court further finds that the Parties, vis-à-vis the Settlement Class

Administrator, provided sufficient notice of the Settlement to the appropriate state and federal

government officials pursuant to 28 U.S.C. § 1715. No comments or objections were filed by any

state or federal official.

        16.     The Court hereby grants Class Counsel’s request for an award of reasonable

Attorney’s Fees and Costs in the amount of $424,854.00, which is one third of the amount made

available to the Class as the Settlement Amount. The Court further grants Class Counsel’s

application for an Incentive Award for John A. Diaz in the amount of $10,000.00 for his service

to the Class. These amounts are to be paid within 21 days after the Effective Date.

        17.     The Court also finds that the requested expenses of the Settlement Class

Administrator - $69,975.00 – are reasonable and that those amounts shall be paid from the

Settlement Fund within 21 days after the Effective Date. Likewise, eight of twenty-eight financial

institutions upon whom subpoenas for class contact information were served have requested

reimbursement in the total amount of $3,077.34. The Court finds that these amounts are

reasonable, and the Settlement Class Administrator shall pay those amounts from the Settlement

Fund within 21 days after the Effective Date.




                                                    6
Case 8:18-cv-03052-CEH-SPF Document 96 Filed 08/31/20 Page 7 of 7 PageID 808




       18.     The Court is also advised that none of the other financial institutions made a timely

request for reimbursement and the time to have done so is long past.

       19.     Plaintiff’s Motion for Attorneys’ Fees, Costs, and Service Award (Doc. 77) is

granted.

       20.     Plaintiff’s Motion for Final Approval of Class Action Settlement, Award of

Attorneys’ Fees, Expenses, and Service Award (Doc. 80) is granted.

       21.     The above-captioned Action is hereby dismissed in its entirety with prejudice.

Except as otherwise provided in this Final Approval Order and Judgment, the parties shall bear

their own costs and attorney’s fees. Without affecting the finality of the Judgment hereby entered,

the Court reserves jurisdiction over the implementation of the Settlement, including enforcement

and administration of the Settlement Agreement for one year. Once the settlement has been funded,

counsel for Chapters Health and the Class shall file a joint notice notifying the Court of the same.

       22.     The Clerk is directed to close this case.

       DONE and ORDERED in Tampa, Florida, this 31st day of August, 2020.




cc: counsel of record




                                                 7
